office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et postu-129381-09 uilc date date to james l may jr senior attorney office_of_chief_counsel large business international from lynne camillo chief employment_tax branch division counsel associate chief_counsel tax exempt government entities subject employer-provided eating facilities this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ---------------------- year ------- year ------- year ------- this memorandum responds to your inquiry concerning whether the value of certain employer-provided meals are excludable from employees’ gross incomes under sec_132 issue may crew members exclude the value of catered meals that taxpayer provides them while they perform their flight duties from their gross incomes under sec_132 of the internal_revenue_code the code postu-129381-09 conclusion the meals are not excludable under sec_132 of the code because they are not provided at an eating facility facts taxpayer provides catered meals on its --------planes for crew members to eat while they are performing their flight duties the meals are prepared by an independent third party vendor at a facility on the ground the facility is not owned leased or operated by the employer the crew has to report for duty at least one hour prior to their flight and remain at least minutes after the flight possibly due to safety checks during the pre-flight in-flight post-flight time period the crew is not allowed to leave the plane the amount of food provided to the crew is dependent upon the time period which the employer refers to as duty time during which the crew must remain on the plane beverages provided regardless of duration coffee water juice etc domestic flights with the duty time exceeding --------hours in-flight snack domestic flights with the duty time exceeding --------hours in-flight meal domestic flights with the duty time exceeding -- hours in-flight meals international flights with the duty time exceeding -- hours in-flight snack international flights with the duty time exceeding --------hours in-flight meal international flights with the duty time exceeding -- hours in-flight meals the planes have limited seating areas at which crew members may consume the meals photographs provided to the irs indicate that the only such areas are the seats that are located on or near the flight deck namely a seat for the pilot s and possibly a jump seat the irs proposed an adjustment to the amount that taxpayer deducted for expenses_incurred providing meals to its flight crews taxpayer took a full deduction and the irs proposed limiting the deduction to percent of the expenses_incurred based on sec_274 which limits the amount allowed as a deduction for food or beverages to percent of the expenses_incurred taxpayer disputed the adjustment arguing that the meals were excluded from the limitation by way of n b which excepts food or beverages from the percent limitation if they qualify as de_minimis_fringe_benefits under sec_132 taxpayer seeks to deduct expenses attributable to meals in the amounts of dollar_figure--------------- for year dollar_figure--------------- for year and dollar_figure--------------- for year law sec_61 of the code provides that gross_income includes compensation_for services including fringe_benefits except as otherwise provided postu-129381-09 sec_119 of the code allows an employee to exclude the value of any meals furnished by or on behalf of his employer if the meals are furnished on the employer’s business premise for the convenience_of_the_employer sec_1_119-1 of the income_tax regulations states that the question of whether meals are furnished for the convenience_of_the_employer is one of fact to be determined by analysis of all the facts and circumstances in each case sec_1_119-1 of the income_tax regulations provides meals furnished by an employer without charge to the employee will be regarded as furnished for the convenience_of_the_employer if such meals are furnished for a substantial noncompensatory business reason of the employer sec_1_119-1 of the income_tax regulations provides that meals will be regarded as furnished for a substantial noncompensatory business reason of the employer if the meals are furnished to the employee during the employee's working hours because the employer's business is such that the employee must be restricted to a short meal period such a sec_30 or sec_45 minutes and because the employee could not be expected to eat elsewhere in such a short meal period sec_1_119-1 of the income_tax regulations provides that meals will be regarded as furnished for a substantial noncompensatory business reason of the employer if the meals are furnished to the employee during the employee's working hours because the employee could not otherwise secure proper meals within a reasonable meal period sec_119 of the code provides that if the employer furnishes meals to employees at the employer's place of business and the employer furnishes the meals to more than half of the employees for the convenience_of_the_employer the meals furnished to all employees will also be regarded as furnished for the convenience_of_the_employer sec_132 of the code excludes from gross_income any fringe benefit which qualifies as a de_minimis_fringe sec_132 of the code provides that the value of meals provided to employees at an employer-operated eating facility is an excludable de_minimis_fringe benefit if the revenue derived from the facility normally equals or exceeds the direct operating costs of the facility sec_1_132-7 of the income_tax regulations provides that in determining if the revenues derived from the facility normally equal or exceed the direct operating costs of the facility the employer can disregard the costs and revenues attributable to meals provided that can be reasonably determined to be excludable under sec_119 of the code postu-129381-09 for taxpayer’s eating facility to qualify as a de_minimis_fringe benefit the facility must meet each of the requirements under sec_132 of the code namely this subsection provides that the term de_minimis_fringe includes the operation by an employer of any eating facility for employees if a such facility is located on or near the business_premises of the employer and b revenue derived from such facility normally equals or exceeds the direct operating costs of such facility however the above sentence applies with respect to a highly_compensated_employee only if access to the facility is available on substantially the same terms to each member of a group_of_employees that is defined under a reasonable classification set up by the employer that does not discriminate in favor of highly compensated employees sec_162 of the code allows a deduction for the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business including the expenses of traveling away from home the value of meals qualifying for the exclusion of sec_119 ordinarily is deductible by the employer as a compensation expense under sec_162 an amount otherwise deductible under sec_162 may be subject_to disallowance or limitation by sec_274 under sec_274 the deduction is limited as a general_rule to percent of the amount expended for meals or beverages sec_274 of the code however sets forth several exceptions to sec_274 sec_274 allows a full deduction for an expense for food or beverages if such expense is excludable from the gross_income of the recipient under sec_132 by reason of subsection e thereof relating to de_minimis fringes analysis although it appears that the meals are excludable from crew members’ gross incomes under sec_119 of the code they are not excludable under sec_132 of the code taxpayer may therefore deduct only percent of the costs associated with providing the meals in particular the limited information we have indicates that taxpayer is indeed likely to be able to sustain its burden of establishing that the meals satisfy the requirements of sec_119 first it appears that the meals satisfy the requirement of sec_119 that the meals be provided to employees by or on behalf of taxpayer the meals are provided to this end by a third party vendor with whom taxpayer has entered into a contract it also appears that the meals provided meet the requirement of sec_119 that taxpayer provide them on its business_premises that is the meals are provided on the airplanes on which the employees provide services to taxpayer finally the facts and circumstances indicate that the meals meet the requirement of sec_119 that they are provided for a substantial noncompensatory business reason namely crew members must remain on the airplanes during their meal periods postu-129381-09 what is ultimately at issue in this matter is the extent to which taxpayer can deduct the costs it incurs to provide its employees with food and beverages although the taxpayer is entitled to deduct these costs as trade_or_business_expenses under sec_162 sec_274 limits the extent of this deduction namely sec_274 limits the taxpayer’s deduction to percent of these costs the expenses are excepted from thi sec_50 percent limitation if they are excludable as de_minimis_fringe_benefits under sec_132 the conclusion that these meals are excludable under sec_119 is not dispositive of the issue of whether they are excludable under sec_132 the legislative_history of sec_274 clarifies that the percent limitation applies even to expenses associated with meals that are excludable under sec_119 h_r conf_rep specifies that the percent limitation applies to the amount of any deduction otherwise allowable for meal expenses including meals furnished on an employer’s premises to its employees whether or not such meals are excludable from the employee’s gross incomes under sec_119 this conference_report further indicates that congress did not intend for this limitation to apply to meals excludable only under sec_119 when it stated that the exception to the limitation applied only to reimbursed meal expenses in which case the employer or person making the reimbursement is subject_to the 80-percent rule employer- furnished meals that are excludable from the employee's gross_income as de_minimis fringes under code sec_132 including meals at certain eating facilities excludable under sec_132 meals fully taxed to the recipient as compensation and items sold to the public such as expenses_incurred by restaurants or dinner theaters for food or entertainment provided to their customers or furnished to the public as samples or for promotion such as expenses_incurred by a hotel in furnishing complimentary lodging to potential customers in sum this conference committee report specifies both that the percent limitation applies to provision of meals that are excludable only under sec_119 and that the provision of meals must satisfy the particular requirements of sec_132 to be exempted from thi sec_50 percent limitation taxpayer asserts that the costs are indeed excludable under sec_132 the ninth circuit’s decision in 177_f3d_1096 9th cir lends some support to this argument the court held in boyd that an employer- provided meal meets the revenue direct operating cost test of sec_132 if the employee could exclude the value of that meal under sec_119 as noted above it appears that employees could exclude the value of the majority-if not all-of the meals at issue in the present matter under sec_119 these meals therefore meet the postu-129381-09 revenue direct operating cost test of sec_132 it is important to note however that boyd is distinguishable from the instant incase insofar as the meals in boyd were provided at a cafeteria on the employer’s business_premises that the meals are excludable under sec_119 does not however mean that they necessarily qualify for exclusion under sec_132 to conclude that any meal that meets the revenue direct operating cost test of sec_132 by virtue of being excludable under sec_119 is a de_minimis_fringe benefit would effectively nullify the status of sec_119 as a stand-alone exclusion that is because employer-provided meals that meet the requirements of sec_132 are fully deductible while those that meet the requirements of sec_119 are only partially deductible taxpayers would always exclude the meals under sec_132 congress did not intend this result when congress amended the code to include the exception for de_minimis_fringe_benefits in the deficit_reduction_act_of_1984 it explicitly indicated that it did not intend to alter the reach of sec_119 when it stated in the house report that accompanied the amendment that free meals provided on an employer’s premises to employees for the convenience_of_the_employer are excludable from income to the extent provided by present-law sec_119 which is not amended by this bill emphasis added when congress codified boyd gaming in it similarly indicated that the provision of a meal does not qualify for exclusion under sec_132 merely by virtue of qualifying for exclusion under sec_119 when it stated in the conference committee report that accompanied the amending of sec_132 that meals that are excludable from employees’ incomes because they are provided for the convenience_of_the_employer pursuant to sec_119 of the code are excludable as a de_minimis_fringe benefit and therefore are fully deductible by the employer_provided that they satisfy the relevant sec_132 requirements emphasis added among the requirements of sec_132 is that the employer provide the meal at an eating facility namely on its face sec_132 does not exclude from recipients’ gross incomes the value of all employer-provided meals that meet the revenue operating cost test of sec_132 rather this exclusion extends only to such meals provided at employer-operated eating facilities although the code regulations and cases never explicitly define the term eating facility they do imply that an eating facility means an identifiable location that is designated for the preparation and or consumption of meals to this end describing the requirements of meeting the e exclusion sec_1_132-7 of the tax regulations refers to dining rooms see sec_1_132-7 each dining room in which meals are served is treated as a separate eating facility sec_1_132-7 direct operating costs test may be applied separately for each dining room and cafeterias see sec_1_132-7 each cafeteria in which meals are served is treated is a separate eating facility sec_1_132-7 direct operating costs test may be applied separately for each cafeteria sec_1_132-7 ex assume that a not-for-profit hospital system maintains cafeterias for_the_use_of its employees and volunteers further the regulations contemplate that an eating facility is a location at which individuals are employed to prepare and or serve food stating to postu-129381-09 this end that components of the direct operating costs of an eating facility include personnel whose services relating to the facility are performed on the premises of the eating facility sec_1_132-7 and labor costs attributable to cooks waiters and waitresses sec_1_132-7 no guidance raises the inference that the exclusion of sec_132 extends to all meals provided on the employer’s business_premises irrespective of whether or not they are provided at an eating facility conclusion the employer-provided meals at issue in this matter are not excludable as de_minimis_fringe_benefits under sec_132 of the code because they are not provided at eating facilities this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact me at if you have any further questions
